EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Pursuant to MPEP 606.01, the title has been changed to read:
--REAL-TIME SERVER CAPACITY OPTIMIZATION TOOL USING MAXIMUM PREDICTED VALUE OF RESOURCE UTILIZATION DETERMINED BASED ON HISTORICA DATA AND CONFIDENCE INTERVAL--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Balle et al. Pub. No.: US 2018/0024860 A1 discloses recording telemetry data from servers indicative of periods of time during which resource utilization exceeds predefined thresholds, predicting a future value of resource utilization, determining probabilities of occurrence, and generating recommendations of workload reassignment or resource reassignment based on the predicted future resource utilization
Fontoura et al. Pub. No.: US 2019/0163517 A1 discloses predicting maximum utilization of resources for a VM deployment based on historical data of utilization behavior and a confidence score meeting a threshold.
Shukla et al. Patent No.: US 10,484,301 B1 discloses a time-based predictive model that predicts a resource usage metric value for a given moment in time over a sequence of moments that are bounded by a confidence interval pertaining to the quality of the estimates of resource usage provided by a set of predicted results.
Poghosyan et al. Pub. No.: US 2020/0065213 A1 discloses a recurrent neural network that is continuously trained using time series data associated with various resources of a distributed computing system that characterizes expected resource usage over a forecast time window within confidence bounds so that resource usage may be adjusted.
Hasija et al. Pub. No.: US 2020/0104230 A1 discloses an analytical contention model that derives a range of point estimates for resource demand against time within a confidence interval.
Kumar et al. Pub. No.: US 2021/0042820 A1 discloses forecasting resource utilization within a confidence interval.

However, interpreting the claims in light of the specification based on applicant’s arguments, the examiner finds the claimed invention is patentably distinct from the prior art of record. The prior art does not expressly teach or render obvious the invention as recited in amended independent claims, comprising identifying a maximum value of resource utilization from time series values of resource utilization stored in a database, determining durations of time during which utilization exceeds a given percentage of the maximum value, predict a new maximum value, determine a confidence interval based on the stored values, generating a recommendation based on the maximum value, durations of time, new maximum value, and an upper bound of the confidence interval to either consolidate servers, or release computational resources, transmit the recommendation to a user device, and transferring applications between servers to release computational resources. Since the prior art does not expressly teach or render obvious the invention as recited in amended independent claims, the claims are in condition for allowance.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W AYERS whose telephone number is (571)272-6420. The examiner can normally be reached M-F 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 5712723756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W AYERS/Primary Examiner, Art Unit 2195